IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

ROBERT PETTYJOHN I I ,                     NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-3022

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed May 10, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Robert Pettyjohn II, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.